Title: From Alexander Hamilton to John H. Buell, 18 April 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            NY. April 18. 1800
          
          Your letters of the fifth sixth and sixth seventh, instants have been replied to except as to the arming of the recruits—I do not think it expedient that arms should be sent to Vermont—The troops will take their route towards Pittsburg passing thro’ this place where they can be supplied—
          Major Bewell—
        